Rodenbeck, J.
The common law in the absence of a statute authorizing it does not allow damages for a change of grade made pursuant to a lawful authority. Radcliff v. City of Brooklyn, 4 N. Y. 195; Conklin v. New York, O. & W. R. Co., 102 id. 107; Reining v. New York, L. & W. R. Co., 128 id. 157; Rauenstein v. New York, L. & W. R. Co., 136 id. 528; Folmsbee v. City of Amsterdam, 142 id. 118; Talbot v. New York & Harlem R. Co., 151 id. 155; Fries v. New York & Harlem R. R. Co., 169 id. 270; Warner v. State, 132 App. Div. 611. Nor does it permit the recovery of consequential damages where a statute does not expressly or by fair implication authorize such damages. Conklin v. New York, O. & W. R. R. Co., 102 N .Y. 107; Fobes v. Rome, W. & O. R. R. Co., 121 id. 505; Muhlker v. New York & Harlem R. R. Co., 173 id. 549; Smith v. Boston & *569Albany R. R. Co., 181 id. 13-2. The limitation applies to the recovery of profits which might have been made in a business interrupted or affected by the change of grade, such profits being too remote and speculative and not the natural and reasonable result of the change. Matter of Grade Crossing Commissioners, 17 App. Div. 54; Matter of Dept. of Public Parks, 53 Hun, 280; New York Telephone Co. v. State, 169 App. Div. 310; Brainerd v. State, 74 Misc. Rep. 100; Sauer v. Mayor, 44 App. Div. 305; Matter of Simmons, 58 Misc. Rep. 581; Joyce on Damages, § 2193; Lewis Em. Dom. 727; 15 Cyc. 733. But a .statute which provides for the acquisition by purchase or condemnation of any “ lands, rights or easements ” necessary (Railroad Law, § 92) and provides that no claim for “ damages ” to property on account of the change shall be allowed unless notice of such claim is filed (Id. § 94) is sufficiently broad to permit of a recovery of damages for a change of grade including the recovery of (a) damages, excluded by the commissioners in this case and conceded upon the argument, occasioned during the progress of the work not due to the negligence of the contractor but arising from the nature of the work itself and (b) damages due to interruption of use due to interference with access, except loss of'profits. O’Brien v. New York C. & H. R. R. Co., 148 App. Div. 733; Matter of Grade Crossing Commissioners, 154 id. 550; Matter of Grade Crossing Commissioners, 52 App. Div. 27; affd., 165 N. Y. 605. The provision of the charter of the city of Corning in cases of change of grade allows compensation to persons “ damaged by the re-grading ” and accords with the construction of the Railroad Law. City charter, § 122. There is no reason for giving either of these statutes a construction which will prevent the recovery *570of damages which are the natural and reasonable result of the improvement. The Railroad Law refers not merely to property but “ rights ” and “ easements ” that are necessary. The right of access to property and the right to freedom from damage in the course of the construction of an improvement are rights of property which are covered by the language of the statute. There is no reason for placing a construction upon the statute which will make it necessary for defendant to contribute toward the improvement in excess of other taxpayers merely because he happens to own property affected by the improvement. The interruption of access during the improvement is quite as much an interference with property rights as the permanent interference by the completed improvement. So the right to jar the building or otherwise injure it as a result of the construction of the improvement, and not by reason of any negligence of the contractor, is an interference with property for which compensation should be made. It is not just compensation under the Constitution to eliminate these items of damage for they may constitute a serious injury and. loss to the property owner. The property rights and easements contemplated by the statute however do not include the loss of profits to the business either during the construction of the work or after the completed improvement, for they are not the natural and reasonable results of the improvement and may be obviated by a change of location. It is harsh to compel the owner of property to remove his business but it is a reasonable theory of the law that a loss of profits would not be sustained if he did so remove and located at another point. Where -such a removal is necessary the reasonable difference in rental may be recovered during the construction of the improvement. Likewise any depreciation of rental value of the property *571affected during the construction of the work is an item to be considered. There is no necessity for too strict a construction of the statute to relieve the public at the expense of the individual. The language of the Constitution arid that of the statute should be given a liberal construction so as not unnecessarily to cause a loss to private parties to the financial advantage of the general public and the doctrine of damnum absque injuria in the case of public improvements should be restricted rather than enlarged in its application. In the absence of any precedent controlling upon the court construing the statutes involved a construction should be given to them sufficient to cover the items of damage referred to.
The report of the commissioners of appraisal is therefore set aside and the matter is referred back to the same commissioners with the costs of this motion.
Ordered accordingly.